Citation Nr: 0903422	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-18 935	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a left eye 
disability.  

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for a left knee 
disability.  

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of 
frostbite, claimed as arthritis of the back and the upper and 
lower extremities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1943 to August 1943.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, CA.  

In July 2008, the Board advanced the appeal on the Board's 
docket pursuant to 38 C.F.R. § 20.900. 

In July 2008, the Board remanded the claims for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

In August 2008, the veteran failed to appear for a hearing 
before the Board.  

Where as here service connection has been denied by the RO, a 
subsequent claim of service connection for the same 
disability may not be considered on the merits unless new and 
material evidence has been presented.  Although the RO 
reopened the claims, it is the Board's jurisdiction 
responsibility to consider whether it is proper for a claim 
to be reopened, and what the RO determined is not relevant. 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).  For this 
reason, the Board has styled the claims to reflect that 
finality had attached to the previous decisions by the RO.




FINDINGS OF FACT

1. In a rating decision in November 2002, the RO denied the 
application to reopen the claim of service connection for a 
left eye disability; the veteran did not appeal the denial of 
the claim and the rating decision became final.

2. The additional evidence presented since the rating 
decision by the RO in November 2002 does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for a left eye disability.

3. In a rating decision in November 2002, the RO denied the 
application to reopen the claim of service connection for a 
left knee disability; the veteran did not appeal the denial 
of the claim and the rating decision became final.

4. The additional evidence presented since the rating 
decision by the RO in November 2002 does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for a left knee disability.

5. In April 1982, the RO denied service connection for right 
and left leg arthritis, a back disability, and residuals of 
frostbite; the veteran did not appeal the denial of the claim 
and the rating decision became final.

6. The additional evidence presented since the rating 
decision by the RO in April 1982 does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for residuals of frostbite, claimed as 
arthritis of the back and the upper and lower extremities.  


CONCLUSIONS OF LAW

1. The rating decision in November 2002 by the RO, denying 
the application to reopen the claim of service connection for 
a left eye disability, became final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2. The additional evidence presented since the rating 
decision by the RO in November 2002, denying the application 
to reopen the claim of service connection for a left eye 
disability is not new and material, and the claim of service 
connection for a left eye disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3. The rating decision in November 2002 by the RO, denying 
the application to reopen the claim of service connection for 
a left knee disability, became final.  38 U.S.C.A. § 7105(c) 
(West 2002).

4. The additional evidence presented since the rating 
decision by the RO in November 2002, denying the application 
to reopen claim of service connection for a left knee 
disability is not new and material, and the claim of service 
connection for a left knee disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

5. The rating decision in April 1982 by the RO, denying 
service connection for right and left leg arthritis, a back 
disability and residuals of frostbite, became final.  
38 U.S.C.A. § 7105(c) (West 2002).

6. The additional evidence presented since the rating 
decision by the RO in April 1982, denying service connection 
for right and left leg arthritis, back disability and 
residuals of frostbite is not new and material, and the claim 
of service connection for residuals of frostbite, claimed as 
arthritis of the back and the upper and lower extremities, is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2004, in May 2004, and in August 
2004.  The notice included the type of evidence needed to 
reopen the claims of service connection, namely, new and 
material evidence, pertaining to the reason the claims were 
previously denied, as well as the type of evidence needed to 
substantiate the underlying claims of service connection for 
a left eye disability, left knee disability and residuals of 
frostbites.  The veteran was notified of the evidence 
necessary to substantiate the underlying claims of service 
connection, namely, evidence of a current disability; 
evidence of an injury or disease in service or an event in 
service, causing or aggravating injury or disease; and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or 
authorize VA to obtain the records on his behalf.   The 
notice included the provisions for the effective date of the 
claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (new and material evidence necessary to reopen 
a service connection claim element of new and material 
evidence) and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim except for degree of 
disability assignable).  

While the VCAA notice did not adequately refer to the 
veteran's claim to reopen service connection for residuals of 
frostbite, under a reasonable person standard, the veteran 
could be expected to understand from the notice that 
information regarding evidence necessary to reopen service 
connection for a left eye disability and left knee 
disability, namely, new and material evidence, pertaining to 
the reason the claims were previously denied, also pertained 
to the information necessary to reopen a service connection 
claim for residuals of frostbite.  Sanders v. Nicholson, 487 
F.3d 881 (2007).

To the extent that the VCAA notice pertaining to effective 
date came after the initial adjudication, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  The procedural defect was 
cured as after the RO provided substantial content-complying 
VCAA notice, the claims of service connection were 
readjudicated as evidenced by the statement of the case, 
dated in March 2006.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).  

To the extent that the VCAA notice, pertaining to degree of 
disability assignable, was not provided, the VCAA notice was 
defective, as the claims to reopen are denied, no disability 
rating can be assigned as a matter of law and therefore there 
is no possibility of any prejudice to the veteran with 
respect to this limited VCAA timing error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented, and that is not the case here.  38 C.F.R. 
§ 3.159(c)(4)(iii). 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applications to Reopen the Claims of Service Connection 

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

As the veteran's applications to reopen the claims of service 
connection were received after August 2001, the current 
regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Left Eye

In a rating decision in November 2002, the RO denied the 
application to reopen the claim of service connection for a 
left eye disability on the grounds that the evidence was not 
new and material.  After the veteran was notified of the 
adverse determination and of his procedural and appellate 
rights, he did not appeal the adverse determination, and the 
rating decision became final based on the evidence of record 
at the time.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The evidence considered at the time of the rating decision of 
November 2002 consisted of the service treatment records, 
which are negative for any left eye disability.  

After service VA treatment records show that in September 
1992 the veteran was treated for a foreign body in his left 
eye.  

In August 1999 and May 2000, the veteran stated he had watery 
eyes due to tear gas exposure during service.  

In February 2000 and November 2000, the RO denied service 
connection for a left eye disability based on lack of 
evidence showing a link between a left eye disability and 
service.  

VA treatment records show that from March 2001 to November 
2001 the veteran had multiple problems with his left eye, 
including a foreign body in the left eye, diabetic 
retinopathy, and conjunctivitis.  

Additional Evidence

The additional evidence, presented since the rating decision 
in November 2002 consists of the following exhibits:

Exhibit (1) consists of VA treatment records documenting 
cataracts in November 2003.  As this evidence does not show a 
causal relationship between the cataracts and service, the 
evidence does not raise a reasonable possibility of 
substantiating the claim and therefore the evidence is not 
new and material under 38 C.F.R. § 3.156.

Exhibit (2) consists of the veteran's statement in May 2006 
that he was exposed to gas exposure during service.  The 
evidence is not new and material as it is cumulative, that 
is, supporting evidence of previously considered evidence, 
namely, the veteran's statements of exposure to tear gas, 
which has been previously considered and rejected by the RO.  
And cumulative evidence does not meet the regulatory 
definition of new and material evidence under 38 C.F.R. § 
3.156.

As the additional evidence is not new and material, the claim 
of service connection for a left eye disability is not 
reopened, the benefit-of-the-doubt standard of proof does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Left Knee 

In a rating decision in November 2002, the RO denied the 
application to reopen the claim of service connection for a 
left knee disability on the grounds that the evidence was not 
new and material.  After the appellant was notified of the 
adverse determination and of his procedural and appellate 
rights, he did not appeal the adverse determination, and the 
rating decision became final based on the evidence of record 
at the time.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The evidence considered at the time of the rating decision of 
November 2002 consisted of the service treatment records that 
show that the veteran was administratively discharged from 
service for a pre-existing left tibial tubercule epiphysitis 
and dislocation of the semilunar cartilage that was not 
aggravated by service. 

In a rating decision in November 1943, the RO denied service 
connection for the pre-existing left knee disability on 
grounds that the left knee disability was not incurred in or 
aggravated by service.  

On VA examination in September 1991, the veteran had a 
diagnosis of mild osteoarthritis of the left knee.  

In February 2000 and in November 2000, the RO denied service 
connection for a left knee disability based on lack of 
evidence showing a link between a left knee disability and 
service, including aggravation during service of a 
preexisting left knee disability.  

In March 2000, private X-ray showed arthritis of the left 
knee.  

In May 2000, the veteran stated he injured his left knee 
during service when a rock hit his knee.  

Additional Evidence

The additional evidence, presented since the rating decision 
in November 2002 consists of the following:

In a statement in May 2006, the veteran stated he received 
treatment for his left knee during service.  The evidence is 
not new and material as it is cumulative, that is, supporting 
evidence of previously considered evidence, namely, service 
treatment records documenting the veteran's left knee 
disability, which has been previously considered and rejected 
by the RO.  

And cumulative evidence does not meet the regulatory 
definition of new and material evidence under 38 C.F.R. § 
3.156.

As the additional evidence is not new and material, the claim 
of service connection for a left knee disability is not 
reopened, the benefit-of-the-doubt standard of proof does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Residuals of Frostbite 

In April 1982, the RO denied service connection for right and 
left leg arthritis, a back disability and residuals of 
frostbite.  The RO continued its previous denial of a left 
leg disability and denied right leg arthritis as it was not 
shown by the evidence of record in service.  After the 
appellant was notified of the adverse determination and of 
his procedural and appellate rights, he did not appeal the 
adverse determination, and the rating decision became final 
based on the evidence of record at the time.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.104.

The evidence considered at the time of the rating decision of 
April 1982 consisted of service treatment records, which do 
not show treatment for frostbites.  

After service, on application for VA hospital treatment in 
September 1948, the examiner indicated the veteran had 
tenderness and myositis in dorsal region of back.  On VA 
examination in February 1947, the veteran had a diagnosis of 
myalgia in the forearms.  

On VA examination in February 1978, the veteran complained of 
sustaining frostbite during basic training in service.  He 
complained of radiating back pain during basic training.  The 
diagnoses were residuals of frostbite of the feet and minimal 
degenerative spondylosis, cervical bodies with occipital 
neuropathy.  

In a rating decision in April 1978, the RO denied nonservice-
connected disability pension and determined that the 
veteran's left leg condition and frostbite were not incurred 
in nor aggravated by service.  

Additional Evidence

The additional evidence, presented since the rating decision 
in April 1982 consists of the following exhibits:

Exhibit (1) consists of a report of VA examination in 
September 1991, documenting degenerative disease of the spine 
and arthritis of the knees.  As this evidence does not a show 
a causal relationship the disabilities and service, the 
evidence does not raise a reasonable possibility of 
substantiating the claim and therefore the evidence is not 
new and material under 38 C.F.R. § 3.156.

Exhibit (2) consists of the veteran's statement in August 
1999 that he injured his back during service.  The evidence 
is not new and material as it is cumulative, that is, 
supporting previously considered evidence, namely, complaints 
of radiating back pain during service, which was rejected by 
the RO in April 1982.  And cumulative evidence does not meet 
the regulatory definition of new and material evidence under 
38 C.F.R. § 3.156.

Exhibit (3) consists of VA treatment records, dated in 
January 2004, documenting arthritis in the shoulder by X-ray.  
As this evidence does not show a causal relationship between 
arthritis of the shoulder and service, the evidence does not 
raise a reasonable possibility of substantiating the claim 
and therefore the evidence is not new and material under 38 
C.F.R. § 3.156.

As the additional evidence is not new and material, the claim 
of service connection for residuals of frostbite, claimed as 
arthritis of back and the upper and lower extremities, is not 
reopened, and the benefit-of-the-doubt standard of proof does 
not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

                                                                     
(The ORDER follows on the next page.). 






ORDER

As new and material evidence has not been presented, the 
claim of service connection for a left eye disability is not 
reopened, and the appeal is denied.  

As new and material evidence has not been presented, the 
claim of service connection for a left knee disability is not 
reopened, and the appeal is denied.  

As new and material evidence has not been presented, the 
claim of service connection for residuals of frostbite, 
claimed as arthritis of the back and the upper and lower 
extremities is not reopened, and the appeal is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


